Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segura (US 2011/0265442). 
RE claims 1 and 7, Segura (US 2011/0265442) discloses a lifting device (see Figs. 1-13) comprising: a first portion or a lower portion (102, 103) (see Exhibit A) capable of being connected to a trench roller or other items; and a second portion or an upper portion (108, 130) extending from said first portion and adapted for interaction with a hook (22) of an implement, wherein the first portion or a lower portion has a clevis capable of receiving a lifting lug (28) or a tang protruding from the trench roller for secure connection of the first portion to the trench roller, the first portion further providing a taper at an end (106, 107) (see Exhibit A) of the first portion opposite from the second portion, the first portion including a first pin (120) having a shank extending between two sides of the clevis, where a central portion of the first pin is providing an expose for connection to the trench roller or other lifted objects. It is pointed out that Segura’s device (US 2011/0265442) is capable of performing the functional limitations such as the first portion or a lower portion has a clevis capable of receiving a lifting lug (28) or a tang protruding from the trench roller for secure connection of the first portion to the trench roller, or a central portion of the first pin is providing an expose for connection to the trench roller or other lifted objects.  
Exhibit A
[AltContent: textbox (A gap between first second guide members )][AltContent: textbox (First and second Guide members to direct the implement )][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow]             
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

RE claims 6, 7, and 11, Figs. 2-4 of Segura’s device (US 2011/0265442) (see Exhibit A) teach the first or lower portion comprises a first leg (102, 103) and a second leg extending from the second portion to form the clevis, the first leg and the second leg providing the taper. 
RE claim 7, Figs. 2-4 of Segura’s device (US 2011/0265442) (see Exhibit A) also shows a flange (121, 122) affixed to an outside surface of the first leg (102 or 103) and secured to an end of the shank.
RE claims 2 and 8, Figs. 2-4 of Segura’s device (US 2011/0265442) (see Exhibit A) also substantially discloses the second or upper portion comprises a first guide member and an opposed second guide member (108) (see Exhibit A) defining a gap therebetween, the first guide member and the second guide member being configured to direct the implement into the gap.
RE claims 9 and 10, it is pointed out that a first guide member and an opposed second guide member (108) which are rounded multiple sections that diverge from each other.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barringer (5,735,642). 
RE claims 1 and 7, Barringer (5,735,642) discloses a trench lifting device (see Figs. 1-10) comprising: a first portion or a lower portion (21a, 21b) (see Exhibit B) capable of being connected to a trench roller or other items; and a second portion or an upper portion (21a, 21b), which is above counter weight (24), extending from said first portion and adapted for interaction with a hook (32) (See Fig. 6)  of an implement, wherein the first portion or a lower portion has a clevis capable of receiving a lifting lug or a tang protruding from the trench roller for secure connection of the first portion to the trench roller, the first portion further providing a taper at an end (see Exhibit B) of the first portion opposite from the second portion, the first portion including a first pin (21C) having a shank extending between two sides (21a, 21b) of the clevis, where a central portion of the first pin is providing an expose (see Figs. 1 & 9) for connection to the trench roller or other lifted objects. 
It is pointed out that applicant defines “the right and left legs 170, 172 of the lifting adapter’s lower portion 104 form a fork-like or clevis-like structure for receiving a tang-like portion of a trench roller therebetween” in the [0034] paragraph of page 11 of specification. The definition of “clevis” is defined as “shackle sense” wherein it further is defined as “something (such as a manacle or fetter) that confines the legs or arms; something that checks or prevents free action as if by fetters —usually used in plural; a usually U-shaped fastening device secured by a bolt or pin through holes in the end of the two arms; and a length of cable or anchor chain of usually fathoms” according to Merriam-Webster Dictionary®. Therefore, the tapered end (21a and 21b) of the first or lower portion of Barringer’s trench lifting apparatus (5,735,642) could be considered as “clevis” similar structure to the applicant’s own definition.
Exhibit B
[AltContent: textbox (Tapered ends)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


RE claims 2, 5, and 8, Figs. 1 and 6 of Segura’s device (US 2011/0265442) (see Exhibit B) also substantially discloses the second or upper portion comprises a first guide member (21a) and an opposed second guide member (21b) defining a gap therebetween, the first guide member and the second guide member being configured to direct the implement into the gap as shown in Fig. 6. 
RE claims 3 and 4, Segura’s device (US 2011/0265442) (see Exhibit B) also teaches the second or upper portion further comprises a pin (23) extending within the gap between the first guide member (21a) and the second guide member (21b) wherein the pin (23) is adapted to be received at least partially by the hook via a hook receiver (22). 
RE claims 6 and 11, Segura’s device (US 2011/0265442) (see Exhibit B) shows the first or lower portion comprises a first leg (21a) and a second leg (21b) extending from the second portion to form the clevis, the first leg and the second leg providing the taper.
RE claims 9 and 10, it is pointed out that a first guide member and an opposed second guide member (21a, 21b) of Segura’s device (US 2011/0265442) further provides other structural members such as a counter weight (24) and a lifting plates (22) which are “multiple sections” for guiding the implement (See Fig. 6) wherein the multiple guide sections include sections that diverge from each other as shown in Fig. 6. Note that the structural elements of members (24) and the lifting plates (22), as broadly as recited, diverge from each other with respect to the first and second legs (21a and 21b). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crane; Jeffery L. discloses a lifting device having a first and second leg (26, 26) having a tapered end provided with a first pin (32) and upper portion with guide members (26, 26) provided with a second lifting pin (31) for lifting. 
Griswold; James L and Kundel, Sr.; Robert show a lifting device for a trench.
MILES BOYD F discloses a lifting pin (1).
BENNETT WILLIAM F provides a lifting hook.
Carter; Mark shows a shackle assembly. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651